DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeung et al. (US 2016/0195343) in view of Su et al. (CN102422104).
	Per claim 23, Jeung teaches an outdoor unit of a refrigeration apparatus, comprising: a fan (81) that generates a flow of air passing through a heat exchanger (55) and blows the flow of air upward; an electric part (56) that accommodates a group of electric components (inherently accommodate a group of electric components); and 
a casing (30) that comprises a panel (34) disposed at a predetermined position opposite to the electric part, wherein the panel (34) comprises a first panel (35) and a second panel (37)  in a lateral direction as viewed from a front view of the panel, the first panel (35) is opposed to at least part of the electric part, the first panel is detachable from the casing while the second panel remains attached to the casing (para. 0035) but fails to explicitly teach the first panel has a first region, a transition region, and a second region all having different height positions and widths, each of the first region, the transition region, and the second region has a width that equals a full width of the first panel at respective height positions, the first region is disposed above the second region, a width of the first region is wider than a width of the second region, the transition region is between the first region and the second region and a width of the transition region continuously decreases starting from the width of the first region where the first region transitions into the transition region and ending with the width of the second region where the transition region transitions into the second region and the second panel has a third region and a fourth region having different height positions and widths.
	However, Su teaches cooperating panels of a cooling system including a first panel (21) and a second panel (22), the first panel (21) has a first region (see annotated figure below of figure 1 of Su), a transition region (see annotated figure below of figure 1 of Su), and a second region (see annotated figure below of figure 1 of Su) all having 
 

    PNG
    media_image1.png
    592
    592
    media_image1.png
    Greyscale

 
Per claim 24, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches wherein a width of at least part of the first panel is equal to or wider than a width of the electric part as viewed from a side of the first panel (see annotated figure below of figure 3).

    PNG
    media_image2.png
    328
    862
    media_image2.png
    Greyscale

	Per claim 25, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches wherein the first panel comprises an inclined part that makes a width of the first panel become narrower as the height position goes down in the front view of the panel (see annotated figure below of figure 4).

    PNG
    media_image3.png
    337
    453
    media_image3.png
    Greyscale

	Per claim 26, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches wherein part of the first panel overlaps the second panel (from a side view the first panel will block the view of the second panel, thus the first panel overlaps the second panel).
	Per claim 27, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches wherein the first panel comprises a flat part (surface of 35 that is exposed in figure 3) that faces vertically downward or obliquely downward.
	Per claim 28, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches wherein the casing further comprises a support (20) disposed in at least one corner of the casing, and an end of the first panel is disposed on a same plane as an outer contour plane of the support or laterally projects from the outer contour plane in the front view of the panel (see figure 5).
Per claim 29, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches wherein the casing further comprise a support (20) disposed in at least one corner of the casing, an end of the first panel is opposed to a corner of the support (the first panel is three dimensional and thus faces in all directions and thus faces (i.e. opposed) to a corner of the support) and a predetermined gap is provided between the first panel and the corner of the support (see annotated figure below of figure 4).

    PNG
    media_image4.png
    434
    790
    media_image4.png
    Greyscale

	Per claim 30, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches wherein the first panel (35) comprises a side end part (see annotated figure below of figure 4) that extends in a depth direction.

    PNG
    media_image5.png
    442
    651
    media_image5.png
    Greyscale



	Per claim 31, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches the first panel (35) comprises a hook (341) that hooks onto the casing.
	Per claim 32, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung, as modified, teaches wherein the casing comprises a plurality of panels (35/36 and 35/37) each comprising the first panel (to clarify 35 and 36 is considered a panel and 35 and 37 is considered a panel; each of the panels comprises the first panel 35), each of the plurality of panels comprises a hook that hooks onto the casing (each panel has a feature similar to 341), and the plurality of panels each have a different arrangement of the hook (each panel is physically different, thus each panel has a “different arrangement” of the hook).
Per claim 33, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 24.  Further, claim 33 recites similar limitations as claim 25 and is rejected in a similar manner.
	Per claim 34, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 24.  Further, claim 34 recites similar limitations as claim 26 and is rejected in a similar manner.
	Per claim 35, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 25.  Further, claim 35 recites similar limitations as claim 26 and is rejected in a similar manner.
	Per claim 36, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 24.  Further, claim 36 recites similar limitations as claim 27 and is rejected in a similar manner.
	Per claim 37 Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 25.  Further, claim 37 recites similar limitations as claim 27 and is rejected in a similar manner.
	Per claim 38, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 26.  Further, claim 38 recites similar limitations as claim 27 and is rejected in a similar manner.
	Per claim 39, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 24.  Further, claim 39 recites similar limitations as claim 28 and is rejected in a similar manner.
Per claim 40, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 25.  Further, claim 40 recites similar limitations as claim 28 and is rejected in a similar manner.
	Per claim 41, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 26.  Further, claim 41 recites similar limitations as claim 28 and is rejected in a similar manner.
	Per claim 42, Jeung, as modified, meets the claim limitations as disclosed in the above rejection of claim 27.  Further, claim 42 recites similar limitations as claim 28 and is rejected in a similar manner.
Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763